   Case: 1:19-op-45371-DAP Doc #: 1 Filed: 01/31/19 1 of 22. PageID #: 1



                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION


JEFFERSON COUNTY, BUTLER
COUNTY, CAPE GIRARDEAU COUNTY,
CHRISTIAN COUNTY, CITY OF
INDEPENDENCE, CITY OF JOPLIN,
CRAWFORD COUNTY, DENT COUNTY,
DUNKLIN COUNTY, FRANKLIN
COUNTY, GREENE COUNTY, IRON
COUNTY, JASPER COUNTY, MADISON
COUNTY, PERRY COUNTY, STE.
GENEVIEVE COUNTY, STONE                   Case No.
COUNTY, TANEY COUNTY, TEXAS
COUNTY, AND WASHINGTON                    (Removal from: The Missouri Circuit
COUNTY,                                   Court, Twenty-Second Judicial Circuit,
                                          St. Louis City)
     Plaintiffs

                   v.

DANNIE E. WILLIAMS, M.D.; DELMAR
PRIMARY CARE ASSOCIATES, LLC;
PURDUE PHARMA L.P.; PURDUE
PHARMA INC.; THE PURDUE
FREDERICK COMPANY; RICHARD S.
SACKLER, M.D.; TEVA
PHARMACEUTICALS INDUSTRIES,
LTD.; TEVA PHARMACEUTICALS USA,
INC.; CEPHALON, INC.; JOHNSON &
JOHNSON; JANSSEN
PHARMACEUTICALS, INC., F/K/A
JANSSEN PHARMACEUTICA INC.;
ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC.; NORAMCO,
INC.; ENDO HEALTH SOLUTIONS INC.;
ENDO PHARMACUETICALS INC.;
ALLERGAN PLC F/K/A ACTAVIS PLC
F/K/A ACTAVIS, INC., F/K/A WATSON
PHARMACUETICALS, INC.; WATSON
LABORATORIES, INC.; ACTAVIS LLC;
ACTAVIS PHARMA, INC. F/K/A
WATSON PHARMA, INC.;
MALLINCKRODT, PLC;



                                                                          SL 3173990.1
       Case: 1:19-op-45371-DAP Doc #: 1 Filed: 01/31/19 2 of 22. PageID #: 2



  MALLINCKRODT LLC; SPECGX LLC;
  MCKESSON CORPORATION;
  CARDINAL HEALTH, INC.;
  AMERISOURCEBERGEN
  CORPORATION;
  AMERISOURCEBERGEN DRUG
  CORPORATION; EXPRESS SCRIPTS
  HOLDING COMPANY; EXPRESS
  SCRIPTS PHARMACY, INC.; EXPRESS
  SCRIPTS, INC.; WAL-MART, INC.;
  TARGET CORPORATION; WALGREEN
  COMPANY; CVS HEALTH
  CORPORATION; CVS PHARMACY, INC.;
  CAREMARK RX, LLC; CAREMARKPCS
  HEALTH, LLC; CAREMARK, LLC;
  MISSOURI CVS LLC; MYLAN
  PHARMACEUTICALS INC.; DEPOMED,
  INC.; INSYS PHARMA, INC., D/B/A
  INSYS THERAPEUTICS, INC.; UNITED
  HEALTH GROUP INCORPORATED;
  OPTUM, INC.; OPTUMRX, INC.,

          Defendants.


                                    NOTICE OF REMOVAL

       In accordance with 28 U.S.C. §§ 1332, 1441, 1446, and 1453, and with full reservation of

defenses, Defendant CVS Pharmacy, Inc. (“CVS”) gives notice of the removal of this action from

the Missouri Circuit Court, Twenty-Second Judicial Circuit, St. Louis City, Missouri, to the United

States District Court for the Eastern District of Missouri, Eastern Division. In support of removal,

CVS provides the required “short and plain statement of the grounds for removal.” 28 U.S.C.

§ 1446(a); see also Dart Cherokee Basin Operating Co., LLC v. Owens¸ 135 S. Ct. 547, 553 (2014)

(“By design, § 1446(a) tracks the general pleading requirement stated in Rule 8(a) of the Federal

Rules of Civil Procedure.”).

       This is Plaintiff Jefferson County’s and many of its co-plaintiffs’ second attempt to proceed

in State court. Jefferson County and ten other plaintiffs filed a substantially similar Petition in St.


                                                  2
                                                                                             SL 3173990.1
       Case: 1:19-op-45371-DAP Doc #: 1 Filed: 01/31/19 3 of 22. PageID #: 3



Louis City Circuit Court on August 1, 2018. That case was removed to this Court on August 31,

2018. See Jefferson County, et al. v. Purdue Pharma L.P., No. 4:18-cv-01477 (E.D. Mo., Aug. 31,

2018). Jefferson County, along with the other Plaintiffs, moved to remand. Defendant CVS filed

a motion asking this Court to defer ruling on the remand proceedings to allow the Judicial Panel

on Multidistrict Litigation (“JPML”) to transfer the case to an MDL pending in the Northern

District of Ohio.

       On October 18, 2018, the District Court (Hon. Ronnie L. White) granted CVS’s motion

and stayed the case to allow the JPML to transfer the action to the MDL and to allow the MDL

Court to rule on any jurisdictional issues along with other cases that raise the same removal issues.

See id., Dkt. No. 81. Before the JPML was able to finalize its transfer order, however, Jefferson

County, et al. voluntarily dismissed their own action, Dkt. Nos. 82-83, and filed a second action

(this action) in State court. Although Jefferson County has added several parties as both plaintiffs

and defendants, its case remains the same. As before, this case is removable and should be

transferred to the MDL.

I.     Nature of Removed Action

       1.      On January 29, 2019, twenty political subdivisions of Missouri (“Plaintiffs”)1 filed

a Petition in the Circuit Court for the City of St. Louis, Missouri, for claims relating to prescription

opioid medications. Plaintiffs assert claims against five defendant groups: manufacturers,

distributors, pharmacies, pharmacy benefit managers (“PBMs”), and physicians. Pet. ¶¶ 23-46.

Plaintiffs bring claims for public nuisance (Count I), negligence per se – illegal diversion (Count



       1
         Plaintiffs are Jefferson County, Butler County, Cape Girardeau County, Christian County,
City of Independence, City of Joplin, Crawford County, Dent County, Dunklin County, Franklin
County, Greene County, Iron County, Jasper County, Madison County, Perry County, Ste.
Genevieve County, Stone County, Taney County, Texas County, and Washington County.

                                                   3
                                                                                             SL 3173990.1
       Case: 1:19-op-45371-DAP Doc #: 1 Filed: 01/31/19 4 of 22. PageID #: 4



II), negligence (Count III), fraud in the omission (Count IV), fraud (Count V), and negligent

misrepresentation (Count VI). Plaintiffs seek damages and equitable relief for alleged injuries to

themselves and their residents.

       2.      This action is one of more than 1,900 opioid lawsuits filed by government entities

against manufacturers, distributors, and retailers of prescription opioid medications, as well as

PBMs and others. Plaintiffs in these cases allege that Defendants are liable for the economic and

non-economic injuries suffered by resident doctors, health care payors, and opioid-addicted

individuals, as well as for the costs incurred in addressing the opioid epidemic.

       3.      On December 5, 2017, the JPML created a Multidistrict Litigation in the Northern

District of Ohio (“Opiate MDL”) for cases just like this one—cases in which “cities, counties and

states . . . allege that: (1) manufacturers of prescription opioid medications overstated the benefits

and downplayed the risks of the use of their opioids and aggressively marketed . . . these drugs to

physicians, and/or (2) distributors failed to monitor . . . and report suspicious orders of prescription

opiates.” In re Nat’l Prescription Opiate Litig., MDL No. 2804, Dkt. No. 1 (Dec. 12, 2017 Transfer

Order) (Exhibit 1). To date, more than 1,600 actions have been transferred to the Opiate MDL.

       4.      Plaintiffs’ 261-page Petition resembles nearly all of the complaints filed in the

Opiate MDL. The bulk of the allegations in these complaints have been levied by cities and

counties against the manufacturers for alleged deceptive marketing of prescription opioids from

approximately the 1990s to present. In fact, the allegations against the manufacturers and

distributors are nearly identical to those asserted in The County of Summit, Ohio, et. al. v. Purdue

Pharma L.P., et al., MDL No. 17-md-2804, Case No. 1:18-op-45090, a bellwether case that is

currently being litigated in the Opiate MDL.




                                                   4
                                                                                             SL 3173990.1
       Case: 1:19-op-45371-DAP Doc #: 1 Filed: 01/31/19 5 of 22. PageID #: 5



       5.      The thrust of the Petition is that the “Manufacturer Defendants” allegedly made

“deceptive and misleading statements” that “were directed to and reached Missouri prescribers and

patients, with the intent of distorting their views on the risks, benefits, and superiority of opioids

for treatment of chronic pain.” Pet. ¶ 266. Plaintiffs assert that Defendants “worked through

branded and unbranded marketing to build confidence in long-term opioid use by overstating its

benefits and downplaying its risks . . . [and] worked through their own staffs of sales

representatives, physician speakers . . . and advertising in medical journals to claim their share of

th[e] broader [chronic pain] market.” Id. at ¶ 117. All of the Manufacturer Defendants (aside from

Mallinckrodt LLC) are citizens of States other than Missouri. See id. at ¶¶ 23-60.

       6.      As to the “Distributor Defendants,” Plaintiffs allege that they “sold prescription

opioids . . . to retailers in Plaintiff Counties and Cities and/or to retailers from which Defendants

knew prescription opioids were likely to be diverted to Plaintiff Counties and Cities,” id. at ¶ 660,

and “failed to report ‘suspicious orders’ originating from Plaintiff Counties and Cities.” Id. at

¶ 668. Plaintiffs further allege that the Distributor Defendants “unlawfully filled suspicious orders

of unusual size, orders deviating substantially from a normal pattern and/or orders of unusual

frequency in Plaintiff Counties and Cities.” Id. at ¶ 669. All of the Distributor Defendants are

citizens of states other than Missouri. See id. at ¶¶ 34-36.

       7.      With regard to the “Pharmacy Defendants,” Plaintiffs contend that they failed to

monitor and secure their inventories of opioids and regularly filled questionable prescription

orders. See id. at ¶¶ 611-43. Plaintiffs further allege that the “PBM Defendants” “place roadblocks

in the way of limiting excessive opioid prescriptions” and “make it more difficult to obtain Abuse

Deterrent Formula (ADF) opioids,” id. at ¶ 720, as well as “play a unique role in controlling which




                                                  5
                                                                                            SL 3173990.1
       Case: 1:19-op-45371-DAP Doc #: 1 Filed: 01/31/19 6 of 22. PageID #: 6



pain medications reach the marketplace—and which do not—through their self-serving formulary

design.” Id. at ¶ 725.

       8.      Plaintiffs also contend that the “Physician Defendants” operated “pill mills,” which

Plaintiffs describe as “operation[s] in which a doctor, clinic or pharmacy prescribes and/or

dispenses narcotics without a legitimate medical purpose.” Pet ¶ 742. Plaintiffs allege that these

Physician Defendants “did minimal examinations of patients prior to prescribing” opioids, and

“advised patients to pay for opioid prescriptions with cash in order to avoid insurance and

regulatory oversight.” See id. at ¶¶ 744-45.

       9.      Based on these allegations, Plaintiffs claim a litany of injuries to themselves and

their residents stemming from the alleged abuse of addictive opioids by residents in Plaintiffs’

counties and cities. These include alleged damages in the form of expenses incurred in providing

health, social, and law enforcement services related to opioid addiction and death, as well as

economic, physical, and mental injuries to their citizens.

II.    Federal Question Jurisdiction Exists

       10.     A defendant may remove any state-court action that originally could have been filed

in federal court. 28 U.S.C. § 1441(a). That includes cases involving a federal question or which

arise under federal law.

       11.     The “well-pleaded complaint rule” governs whether a complaint raises a federal

question or arises under federal law. Under that rule, “federal jurisdiction exists only when

a federal question is presented on the face of the plaintiff’s properly pleaded complaint.”

Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). But a case involving only state-law claims

can give rise to federal-question jurisdiction “if a well-pleaded complaint established that its right

to relief under state law requires resolution of a substantial question of federal law.” City of

Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 164 (1997); Franchise Tax Bd. of Cal. v.

                                                  6
                                                                                            SL 3173990.1
       Case: 1:19-op-45371-DAP Doc #: 1 Filed: 01/31/19 7 of 22. PageID #: 7



Construction Laborers Vacation Trust for Southern Cal., 463 U.S. 1, 13 (1983) (case arises under

federal law when “federal law creates the cause of action or . . . the plaintiff’s right to relief

necessarily depends on resolution of a substantial question of federal law”).

       12.     Here, Plaintiffs allege that Distributor Defendants have a duty to “register with the

DEA, pursuant to the federal Controlled Substance[s] Act,” id. at ¶ 646, have a duty to “monitor

and detect suspicious orders of prescription opioids,” id. at ¶ 661, and have “a duty under federal

and state law to investigate and refuse suspicious orders of prescription opioids.” Id. at ¶ 662.

Plaintiffs argue that Distributor defendants “breached their duty to maintain effective controls

against diversion” of opiates, id. at ¶ 671 “breached their duty to design . . . a system to disclose .

. . suspicious orders when discovered, in violation of their duties under federal and state law,” id.

at ¶ 672, and “breached their duty to exercise due diligence to avoid filling suspicious orders that

might be diverted . . . .” Id. at ¶ 673. Plaintiffs make similar allegations with respect to the

Manufacturer Defendants’ duties to monitor and prevent suspicious orders under federal law, see

id. ¶¶ 726-741, and the Pharmacy Defendants’ duties to monitor and refuse to fill suspicious opioid

prescriptions under federal law. See id. at ¶¶ 611-643.

       13.     Plaintiffs base their claims, in part, on alleged noncompliance with federal

regulations and violation of federal law. Resolving Plaintiffs’ claims would therefore require

resolving substantial federal questions such that the lawsuit originally could have been filed in

federal court. 28 U.S.C. § 1441(a); see also Grable & Sons Metal Prod., Inc. v. Darue Eng’g &

Mfg., 545 U.S. 308, 312 (2005) (“[I]n certain cases federal-question jurisdiction will lie over state-

law claims that implicate significant federal issues.”).

III.   This Action is Removable Under CAFA.

       14.     Plaintiffs’ lawsuit is also removable under the Class Action Fairness Act (28 U.S.C.

§§ 1332(d) and 1453(b)) because (1) litigation of this case in federal court raises factual and legal

                                                  7
                                                                                             SL 3173990.1
       Case: 1:19-op-45371-DAP Doc #: 1 Filed: 01/31/19 8 of 22. PageID #: 8



issues of national importance that furthers CAFA’s overall purpose; (2) the lawsuit was filed as a

class action; and (3) each of CAFA’s statutory requirements is satisfied. This Court must assess

jurisdiction under CAFA at the time of removal. 28 U.S.C. § 1332(d); Brown v. Mortg. Elec.

Registration Sys., Inc., 738 F.3d 926, 932 (8th Cir. 2013).

   A. This is an Interstate Case of National Importance

       15.     First, this lawsuit is precisely the type of case that Congress intended to be litigated

in federal court. Through CAFA, Congress expressed its intent “to strongly favor the exercise of

federal diversity jurisdiction over class actions with interstate ramifications.” S. Rep. No. 109-14,

at 35 (2005), as reprinted in 2005 U.S.C.C.A.N. 3, 34; see also Standard Fire Ins. Co. v. Knowles,

568 U.S. 588, 595 (2013) (“CAFA’s primary objective” is to “ensur[e] Federal court consideration

of interstate cases of national importance.” (citations and quotes omitted)); accord Dart Cherokee,

135 S. Ct. at 554; Westerfeld v. Indep. Processing, LLC, 621 F.3d 819, 822 (8th Cir. 2010).

       16.     This case is one of hundreds of cases filed across the country in which government

entities have sued prescription opioid manufacturers, distributors, retail pharmacies, pharmacy

benefit managers, and others for harms arising from the abuse of these drugs. The Opiate MDL

alone has more than 1,600 cases that are part of a national narrative involving an opioid “crisis”

and epidemic allegedly besieging certain counties and cities in Missouri and the rest of the country.

Plaintiffs repeat this narrative and have scripted their Petition from complaints in cases already

being litigated in the Opiate MDL. For example, Plaintiffs assert that their claims touch upon issues

of national importance, as well as duties under federal law. See, e.g., Pet. ¶ 79 (“[P]rescription

opioid use contributed to 16,651 overdose deaths nationally in 2010”); id. at ¶ 138 (“Defendants

ensure marketing consistency nationwide through national and regional sales representative

training”); id. at ¶ 172 (alleging that Defendants disseminated misleading marketing materials “in



                                                  8
                                                                                            SL 3173990.1
       Case: 1:19-op-45371-DAP Doc #: 1 Filed: 01/31/19 9 of 22. PageID #: 9



nationally circulated journals”); id. at ¶ 263 (“Both Missouri and federal law impose on all

registrants the obligation to design and operate a system to disclose to the registrant suspicious

orders of controlled substances . . . .”); id. at ¶ 611 (alleging that the Pharmacy Defendants “owe

a duty under . . . federal law . . . to monitor, detect, investigate, refuse to fill, and report suspicious

orders . . . .”); id. at ¶ 622 (alleging that CVS violated “state and federal law” in filling allegedly

suspicious prescriptions); id. at ¶ 647 (“Each Defendant has an affirmative duty under federal and

Missouri law to act as a gatekeeper guarding against the diversion of opioids”); see also ¶¶ 82,

241, 616, 618, 624, 629, 726, 728, 731, 761, 781, and 794.

        17.     As Plaintiffs aver, the issues in this case implicate factual and legal issues that span

well beyond state lines, and as a result, should be litigated in federal court along with the other

lawsuits in the Opiate MDL. In denying remand in another opioid case, one court in the U.S.

District Court for the Southern District of West Virginia observed the following:

        Here, where the opioid epidemic is pervasive and egregious, there is at least a
        possibility of prejudice to the defendants at the hands of a jury drawn exclusively
        from the very county that is the plaintiff in this suit. A federal jury casts a wider net
        and is drawn from a division that comprises several counties. All may have an
        opioid problem, but not one that is specific to the plaintiff county.

City of Huntington v. AmerisourceBergen Drug Corp., et al., 3:17-01362, 2017 WL 3317300, at

*2 (S.D. W. Va. Aug. 3, 2017).

        18.     Plaintiffs, like the other plaintiffs in the Opiate MDL, have alleged that the

Distributor Defendants failed to make reports to the Drug Enforcement Administration (“DEA”).

See Pet., at pp. 8-9 (“The second theory of liability centers on Defendants’ violations of state and

federal laws requiring any entity who manufactures, distributes, sells, or prescribes opioids to

report . . . suspicious orders to the . . . federal Drug Enforcement Agency (DEA) . . . . Plaintiff

Counties and Cities have had to bear the costs of Defendants’ failure to adequately report

suspicious orders . . . .”); id. at ¶ 611-643; 668; 726-41. Judge Polster has established protocols for

                                                    9
                                                                                                SL 3173990.1
      Case: 1:19-op-45371-DAP Doc #: 1 Filed: 01/31/19 10 of 22. PageID #: 10



the DEA to submit confidential and sensitive data from its internal databases for use in the

litigation.2

        19.     In short, jurisdiction in this matter is consistent with and promotes the purpose of

CAFA.

    B. This Case Essentially Is a Class Action

        20.     Despite Plaintiffs’ insistence that this case “is not a class action,” CAFA applies

because this case is essentially a class action and should be treated as such for the purposes of

subject matter jurisdiction. While Plaintiffs have not alleged a putative class action on the face of

the Petition, the Court should look to the overall Petition to determine whether it is a “class action

in all but name.” W. Va. Ex rel. McGraw v. Comcast Corp., 705 F. Supp. 2d 441, 452 (E.D. Pa.

2010); see also Williams v. Emp’rs Mut. Cas. Co., 845 F.3d 891, 901 (8th Cir. 2017) (“[L]awsuits

that resemble a purported class action should be considered class actions for the purpose of

applying these provisions.”) (citation omitted).

        21.     CAFA provides that “district courts shall have original jurisdiction of any civil

action in which the matter in controversy exceeds the sum or value of $5,000,000, exclusive of

interests and costs, and is a class action in which . . . any member of a class of plaintiffs is a citizen

of a State different from any defendant.” 28 U.S.C. 1332(d)(2); see also Raskas v. Johnson &

Johnson, 719 F.3d 884, 886 (8th Cir. 2013); Cova v. Charter Commc’ns, Inc., 2016 WL 4368100,

at *2 (E.D. Mo., Aug. 16, 2016). CAFA “calls upon federal district court judges to look beyond

the face of a complaint when determining whether federal jurisdiction exists over a matter that



        2
        Less than two months after the MDL was created, Judge Polster convened the first day-
long settlement conference on January 31, 2018. Judge Polster required attendance by party
representatives and their insurers and invited attendance by Attorneys General and representatives
of the DEA and FDA.

                                                   10
                                                                                               SL 3173990.1
      Case: 1:19-op-45371-DAP Doc #: 1 Filed: 01/31/19 11 of 22. PageID #: 11



appears to be a class action in all but name.” W. Va. Ex rel. McGraw, 705 F. Supp. 2d at 452

(holding defendant properly removed action brought by the State of West Virginia against Comcast

under CAFA because subscribers were the real parties in interest).

       22.     CAFA defines a “class action” as “any civil action filed under rule 23 of the Federal

Rules of Civil Procedure or similar state statute or rule of judicial procedure authorizing an action

to be brought by 1 or more representative persons as a class action.” 28 U.S.C. § 1332(d)(1)(B).

Consistent with Congress’s overall objective in favoring federal diversity jurisdiction over class

actions with interstate ramifications, “the definition of ‘class action’ is to be interpreted liberally.

Its application should not be confined solely to lawsuits that are labelled ‘class actions’ . . . .

Generally speaking, lawsuits that resemble a purported class action should be considered class

actions for the purpose of applying these provisions.” S. Rep. No. 109-14, at 35 (2005), as

reprinted in 2005 U.S.C.C.A.N. 3, 34. Courts have refused to “prioritize a complaint’s use of

magic words over its factual allegations,” and have held that CAFA jurisdiction exists even where

the complaint “does not seek class certification” or “omits reference to” a state statute “analogous

to Rule 23.” Williams, 845 F.3d and 900-01; see also Dart Cherokee, 135 S. Ct. at 554 (“[N]o

antiremoval presumption attends cases invoking CAFA, which Congress enacted to facilitate

adjudication of certain class actions in federal court.”).

       23.     Here, Plaintiffs are acting as representatives for a class of residents who were

allegedly harmed, either directly or indirectly, by Defendants’ purposed misconduct. Plaintiffs

allege that Defendants have inflicted both economic and non-economic injuries on their individual

residents. E.g., Compl. ¶ 610 (alleging Manufacturers’ deceptive marketing has caused “opioid

over prescription—including addiction, overdose, and death—that have been visited on Missouri

and its residents . . . .”); id. at ¶ 750 (alleging Defendants’ deceptive practices have caused a



                                                  11
                                                                                             SL 3173990.1
      Case: 1:19-op-45371-DAP Doc #: 1 Filed: 01/31/19 12 of 22. PageID #: 12



nuisance, known as the “opioid epidemic, which [has] reported[ly] . . . killed at least 908 people

in Missouri in 2016 alone, including individuals in each of the Plaintiff Counties and Cities.”); id.

at ¶ 754 (alleging that Defendants alleged conspiracy resulted in “addiction and abuse, an elevated

level of crime, death and injuries to the residents of Plaintiff Counties and Cities . . . .”); id. at ¶

755 (“Defendants have unlawfully and/or intentionally caused and permitted dangerous drugs

under their control to be diverted in a way to injure individuals in Plaintiff Counties and Cities . .

. .”); id. at ¶ 758 (“As a direct and proximate result of Defendants’ conduct, individuals within

Plaintiff Counties and Cities suffered from physical and mental injuries, including death . . . .”);

id. at ¶ 763 (alleging the opioid crisis has “created substantial addiction problems” for Plaintiffs’

residents, “the costs of which Plaintiff Counties and Cities bore resulting in significant economic

damages.”); id. at ¶ 765 (“Defendants’ actions were a substantial factor in making opioids widely

available and widely used by individuals in Plaintiff Counties and Cities.”); id. at ¶ 806 (emphasis

added) (“The public and medical professionals, including those within Plaintiff Counties and

Cities, suffered a pecuniary loss . . . .”); id. at ¶ 808 (“As a direct and proximate result of

Defendants’ conduct, individuals within Plaintiff Counties and Cities suffered from physical and

mental injures, including death . . . .”).

        24.     Plaintiffs’ alleged injuries derive from their residents’ injuries and cannot be

separated from those injuries. Plaintiffs seek to recover costs in providing law enforcement,

medical, and social services for opioid addiction, emergencies, and overdose deaths, all of which

stem from their residents’ alleged opioid abuse and addiction. Damages, too—to the extent that

there are any attributable to Defendants—would be a calculation of aggregate damages resulting

from individual instances of opioid addiction and death.




                                                  12
                                                                                             SL 3173990.1
      Case: 1:19-op-45371-DAP Doc #: 1 Filed: 01/31/19 13 of 22. PageID #: 13



       25.     The Petition satisfies CAFA’s 100-member requirement because the putative class

consists of thousands of residents and at least hundreds injured. See 28 U.S.C. § 1332(d)(5)(B);

see also Pet. ¶¶ 1-20. In determining whether this requirement is met, courts in the Eighth Circuit

have considered the number of people who may have been potentially affected by the defendant’s

alleged misconduct, rather than the number of people who have been actually affected by such

conduct. See, e.g., Cova, 2016 WL 4368100, at *3 (holding that to show the number of putative

plaintiffs exceeds 100, defendants were only required to provide the number of their subscribers,

not the number of subscribers who were actually affected by defendants’ alleged misconduct); id.

at *3 (“It is instead sufficient to show it is more likely than not that, if the defendant engaged in

the conduct alleged, the proposed class would have 100 or more members.”).

       26.     Here, the Petition alleges that a total of 324 people died in Jefferson County alone

due to opioid overdoses during a period of time between 2013 and 2017, and that Jefferson County

incurred 1,941 emergency visits “in the same time period due to opioid misuse.” Pet. ¶ 1.

Elsewhere, Plaintiffs allege that Defendants’ deceptive practices have caused the opioid epidemic,

“kill[ing] 908 people in Missouri in 2016 . . . including citizens in each of the Plaintiff Counties

and Cities.” Id. at ¶ 750. The potential number of people who have or may be affected thus well

exceeds the 100 member requirement under CAFA.

   C. CAFA’s Minimal Diversity Requirements Are Met

       27.     There is minimal diversity between Plaintiffs and Defendants under CAFA. District

courts have original jurisdiction of “any civil action in which the controversy exceeds the sum or

value of $5,000,000, exclusive of interests and costs, and is a class action in which . . . any member

of a class of plaintiffs is a citizen of a State different from any defendant.” 28 U.S.C. § 1332(d)(2).

CAFA eliminates the requirement of complete diversity. Instead, CAFA requires only minimal



                                                  13
                                                                                             SL 3173990.1
      Case: 1:19-op-45371-DAP Doc #: 1 Filed: 01/31/19 14 of 22. PageID #: 14



diversity—meaning that the parties are diverse if the plaintiff’s citizenship differs from that of at

least one defendant. 28 U.S.C. § 1332(d)(2)(A); see also Cova, 2016 WL 4368100, at *2.

       28.       For purposes of diversity jurisdiction, a political subdivision is a citizen of the state.

See Moor v. Alameda Cty., 411 U.S. 693, 717 (1973) (“[A] political subdivision of a State . . . is a

citizen of the State for diversity purposes.”). A corporation is “a citizen of every State and foreign

state by which it has been incorporated and of the State or foreign state where it has its principal

place of business.” 28 U.S.C. § 1332(c)(1). For purposes of CAFA, the citizenship of any

unincorporated association, such as limited partnerships and limited liability companies, is also

determined by the entity’s State of incorporation and principal place of business. 28 U.S.C.

§ 1332(d)(10).

       29.       Applying these principles, there is minimal diversity between the parties. Plaintiffs

are political subdivisions of Missouri. Pet. ¶ 1-22. And many of the Defendants are citizens of

States other than Missouri. See id. at ¶¶ 23-46. To name a few:

                 a.      Defendants Endo Health Solutions Inc. and Endo Pharmaceuticals Inc., are

                         both corporations organized under the laws of Delaware and both maintain

                         the principal places of business in Malvern, Pennsylvania. They are,

                         accordingly, citizens of Delaware and Pennsylvania.

                 b.      Defendant Purdue Pharma, L.P. is a limited partnership organized under the

                         laws of Delaware and maintains its principal place of business in Stamford,

                         Connecticut. It is, accordingly, a citizen of Delaware and Connecticut.

                 c.      Defendant Teva Pharmaceuticals USA, Inc. is a corporation organized

                         under the laws of Delaware with its principal place of business in North




                                                    14
                                                                                                SL 3173990.1
Case: 1:19-op-45371-DAP Doc #: 1 Filed: 01/31/19 15 of 22. PageID #: 15



             Wales, Pennsylvania. It is, accordingly, a citizen of Delaware and

             Pennsylvania.

       d.    Defendant Cephalon, Inc. is a corporation organized under the laws of

             Delaware with its principal place of business in Frazer, Pennsylvania. It is,

             accordingly, a citizen of Delaware and Pennsylvania.

       e.    Defendant Johnson & Johnson is a corporation organized under the laws of

             New Jersey with its principal place of business in New Brunswick, New

             Jersey. It is, accordingly, a citizen of New Jersey.

       f.    Defendant Watson Laboratories, Inc. is a corporation organized under the

             laws of New Jersey with its principal place of business in Parsippany, New

             Jersey. Accordingly, it is a citizen of New Jersey.

       g.    Defendant Actavis LLC is a limited liability company organized under the

             laws of Delaware and its principal place of business is in Parsippany, New

             Jersey. Accordingly, it is a citizen of New Jersey and Delaware.

       h.    Defendant Actavis Pharma, Inc., f/k/a Watson Pharma, Inc., is a Delaware

             corporation with its principal place of business in New Jersey. Accordingly,

             it is a citizen of New Jersey and Delaware.

       i.    Defendant Walgreen Co. is a corporation organized under the laws of

             Illinois with its principal place of business in Deerfield, Illinois.

             Accordingly, it is a citizen of Illinois.

       j.    Defendant McKesson Corporation is a corporation organized under the laws

             of Delaware with its principal place of business in San Francisco,

             California. Accordingly, it is a citizen of both California and Delaware.



                                        15
                                                                                SL 3173990.1
       Case: 1:19-op-45371-DAP Doc #: 1 Filed: 01/31/19 16 of 22. PageID #: 16



         30.   Because there is diversity of citizenship between at least one plaintiff and at least

one defendant, this action meets the minimal diversity requirement under Section 1332(d)(2)(A).

      D. The Amount in Controversy Exceeds the Jurisdictional Limit

         31.   The amount in controversy exceeds the jurisdictional threshold under CAFA.

Where, as here, Plaintiffs’ Petition alleges no specific amount of damages, this burden is one of

“pleading” and not one of “proof.” City of O’Fallon, Mo. v. CenturyLink, Inc., 930 F. Supp. 2d

1035, 1041 (E.D. Mo. 2013) (quotes omitted); Cova, 2016 WL 4368100, at *3. “[A] defendant’s

notice of removal need include only a plausible allegation that the amount in controversy exceeds

the jurisdictional threshold.” Dart Cherokee, 135 S. Ct. at 554. “[T]he jurisdictional fact . . . is not

whether the damages are greater than the requisite amount, but whether a fact finder might legally

conclude that they are . . . .” Bell v. Hershey Co., 557 F.3d 953, 959 (8th Cir. 2009) (citation

omitted). And, in making such determinations, “the claims of the individual class members shall

be aggregated.” 28 U.S.C. § 1332(d)(6).

         32.   Here, Plaintiffs allege injuries resulting from opioid abuse and addiction that has

allegedly afflicted Plaintiffs and their nearly one million residents, with allegations extending as

far back as the late 1990s. See id. at ¶ 72. Given the extent of the alleged injuries and time period,

the alleged amount in controversy easily exceeds $5 million.3

IV.      Compliance with Procedural Requirements

         33.   The removing Defendant has satisfied all the procedural requirements for removal

under 28 U.S.C. § 1446, and the Eastern District of Missouri Local Rules. In accordance with




         3
         The amount in controversy represents only what Plaintiffs request at this stage in the
proceeding. This is not an admission that Plaintiffs are entitled to recover this amount. See Hartis
v. Chi. Title Ins. Co., 694 F.3d 935, 945 (8th Cir. 2012); City of O’Fallon, 930 F. Supp. 2d at 1041.

                                                  16
                                                                                             SL 3173990.1
      Case: 1:19-op-45371-DAP Doc #: 1 Filed: 01/31/19 17 of 22. PageID #: 17



E.D. Mo. L.R. 81-2.03, attached hereto as Exhibit 2 is a copy of all process, pleadings, orders and

other documents now on file in the State Court.

        34.     A defendant must file a notice of removal within thirty days after receiving service

of process. See 28 U.S.C. § 1446(b); Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S.

344, 356 (1999). No Defendant has been served, so the thirty-day clock has not even begun to run.

Notice is therefore timely.

        35.     In accordance with 28 U.S.C. § 1441(a), venue is proper in this Court because the

United States District Court for the Eastern District of Missouri is the federal judicial district

embracing the Missouri Circuit Court, 22nd Judicial Circuit, St. Louis City, where the County

originally filed this action.

        36.     All defendants properly served must consent to removal. See 28 U.S.C. §

1446(b)(2)(A) (“When a civil action is removed solely under section 1441(a), all defendants who

have been properly joined and served must join in or consent to the removal of the action”

(emphasis added)). Here, no Defendant has been served, so no consent is required beyond the

Moving Defendants’ notice of removal.

        37.     Under CAFA, “[a] class action may be removed . . . by any defendant without the

consent of all defendants.” 28 U.S.C. § 1453(b) (emphasis added).

        38.     After filing this Notice, in accordance with 28 U.S.C. § 1446(d), CVS will serve a

copy of this Notice upon Plaintiffs and will file a copy of the Notice with the Clerk of the Missouri

Circuit Court, 22nd Judicial Circuit, St. Louis City.

        39.     Nothing in this Notice of Removal should be interpreted as a waiver or

relinquishment of any Defendants’ right to assert any and all defenses or objections to the

Complaint, including lack of personal jurisdiction. If there are any questions that arise as to the



                                                  17
                                                                                           SL 3173990.1
      Case: 1:19-op-45371-DAP Doc #: 1 Filed: 01/31/19 18 of 22. PageID #: 18



propriety of removal of this action, Defendant CVS respectfully requests the opportunity to submit

briefing, argument, and additional evidence as necessary to support removal.

                                        CONCLUSION

          WHEREFORE, CVS removes this action to this Court for further proceedings according

to law.

January 31, 2019                                    Respectfully submitted,

                                                    /s/ Gerald P. Greiman
                                                    Gerald P. Greiman #26668MO
                                                    SPENCER FANE LLP
                                                    1 N. Brentwood Blvd., Suite 1000
                                                    St. Louis, Missouri 63105
                                                    (314) 863–7733
                                                    (314) 862–4656 (fax)
                                                    ggreiman@spencerfane.com

                                                    Conor B. O’Croinin*
                                                    ZUCKERMAN SPAEDER LLP
                                                    100 East Pratt Street, Suite 2440
                                                    Baltimore, MD 21202–1031
                                                    (410) 949–1160
                                                    cocroinin@zuckerman.com

                                                    Eric R. Delinsky*
                                                    Alexandra W. Miller*
                                                    ZUCKERMAN SPAEDER LLP
                                                    1800 M Street, NW, Suite 1000
                                                    Washington, DC 20036–5807
                                                    (202) 778–1800
                                                    edelinsky@zuckerman.com
                                                    smiller@zuckerman.com

                                                    * denotes national counsel who will seek pro
                                                    hac vice admission

                                                    Counsel for CVS Pharmacy, Inc.




                                               18
                                                                                        SL 3173990.1
     Case: 1:19-op-45371-DAP Doc #: 1 Filed: 01/31/19 19 of 22. PageID #: 19



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 31st day of January, 2019, a true and correct copy of the
foregoing Notice of Removal was electronically filed with the Clerk of the Court, to be served by
the Court’s electronic notification system upon all counsel of record, and a copy of the same was
served on the following individuals via First Class U.S. Mail:


 Jeffrey J. Lowe                                 James P. Holloran
 John F. Garvey                                  Anne Callis
 Sarah Shoemake Doles                            Thomas E. Schwartz
 Alyson M. Petrick                               HOLLORAN SCHWARTZ & GAERTNER
 CAREY DANIS & LOWE                              9200 Litzsinger Road
 8235 Forsyth Blvd                               St. Louis, MO 63144
 St. Louis, MO 63105
 jlowe@careydanis.com
 jgarvey@careydanis.com
 sdoles@careydanis.com
 apetrick@careydanis.com

 Derek Good                                      Sara L. Marler
 CHURMAN, HOWALD, WEBER,                         Scott J. Schrum
 SENKEL & NORRICK, LLC                           Ramona Gau
 P.O. Box 800-301 Main Street                    MARLER SCHRUM
 Hillsboro, MO 63050                             406 E. Karsch Blvd.
 good@thurmanlaw.com                             Farmington, Missouri 63640
                                                 smarler@marlerschrum.com
                                                 sschrum@marlerschrum.com
                                                 rgau@marlerschrum.com

 Patricia J. Shilling                            Steve Garner
 STYRON & SHILLING                               Neil Chanter
 302 E. Church Street                            Jeff Bauer
 Ozark, Missouri 65721                           STRONG-GARNER-BAUER, P.C.
 pjs@styronlaw.com                               415 E. Chestnut Expressway
                                                 Springfield, MO 658002
                                                 sgarner@stronglaw.com
                                                 neilchanter@stronglaw.com
                                                 jbauer@stronglaw.com




                                               19
                                                                                       SL 3173990.1
    Case: 1:19-op-45371-DAP Doc #: 1 Filed: 01/31/19 20 of 22. PageID #: 20



Chris R. Miltenberger                   SIMON GREENSTONE PANATIER, P.C.
THE LAW OFFICE OF                       Jeffrey B. Simon (pro hac vice forthcoming)
CHRIS R. MILTENBERGER, PLLC             1201 Elm Street, Suite 3400
1360 N. White Chapel, Suite 200         Dallas, Texas 75270
Southlake, Texas 76092                  jsimon@sgptrial.com
chris@crmlawpractice.com

DANNIE E. WILLIAMS, M.D.                DELMAR PRIMARY CARE
5621 Delmar Blvd, Unit 108              ASSOCIATES, LLC
St. Louis, MO 63112                     c/o Kenneth Hopson
                                        5621 Delmar Blvd, Unit 108
                                        St. Louis, MO 63112

PURDUE PHARMA L.P.                      PURDUE PHARMA INC.
c/o The Prentice-Hall Corporation       c/o The Prentice-Hall Corporation
2711 Centerville Road, Suite 400        80 State Street
Wilmington, DE 19808                    Albany, NY 12207

THE PURDUE FREDERICK COMPANY            RICHARD S. SACKLER, M.D.
c/o The Prentice-Hall Corporation       c/o 5310 North Ocean Drive, Unit 801
2711 Centerville Road, Suite 400        Riviera Beach, FL 33404
Wilmington, DE 19808

TEVA PHARMACEUTICALS                    TEVA PHARMACEUTICALS USA, INC.
INDUSTRIES, LTD.                        c/o Corporate Creations Network Inc.
c/o 5 Basel Street                      12747 Olive Blvd., Ste. 300
Petach Tikva 49131, Israel              St. Louis, MO 63141

CEPHALON, INC.                          JOHNSON & JOHNSON
c/o Missouri Secretary of State         c/o One Johnson & Johnson Plaza
600 W. Main Street                      New Brunswick, NJ 08901-1241
Jefferson City, MO 65102

JANSSEN PHARMACEUTICALS, INC.,          NORAMCO, INC.
f/k/a JANSSEN PHARMACEUTICA INC.        c/o CT Corporation
and ORTHO-MCNEIL-JANSSEN                120 S. Central
PHARMACEUTICALS, INC.                   St. Louis, MO 63105
c/o CT Corporation
120 S. Central
St. Louis, MO 63105




                                      20
                                                                            SL 3173990.1
    Case: 1:19-op-45371-DAP Doc #: 1 Filed: 01/31/19 21 of 22. PageID #: 21



ENDO HEALTH SOLUTIONS INC.                 ENDO PHARMACEUTICALS INC.
c/o Corporation Trust Company              c/o Corporation Trust Company
1209 Orange Street                         1209 Orange Street
Wilmington, DE 19801                       Wilmington, DE 19801

ALLERGAN PLC f/k/a ACTAVIS PLC             WATSON LABORATORIES, INC.
f/k/a ACTAVIS, INC., f/k/a WATSON          c/o 132 Business Center Drive
PHARMACEUTICALS, INC.                      Corona, CA 92880
c/o Morris Corporate Center III
400 Interpace Parkway
Parsippany, NJ 07054

ACTAVIS LLC                                ACTAVIS PHARMA, INC. f/k/a WATSON
c/o Morris Corporate Center III            PHARMA, INC.,
400 lnterpace Parkway                      c/o Corporate Creations Network Inc.
Parsippany, NJ 07054                       12747 Olive Blvd., Ste. 300
                                           St. Louis, MO 63141

MALLINCKRODT, PLC                          MALLINCKRODT LLC
c/o College Business & Technology Park     c/o CT Corporation
D15 TX2V, Blanchardstown Road N,           120 S. Central
Blanchardstown, Dublin 15, Ireland         St. Louis, MO 63105

SPECGX LLC                                 MCKESSON CORPORATION
c/o CT Corporation                         c/o Corporation Services Company
120 S. Central                             221 Bolivar St.
St. Louis, MO 63105                        Jefferson City, MO 65101

CARDINAL HEALTH, INC.                      AMERISOURCEBERGEN
c/o CT Corporation                         CORPORATION
120 S. Central                             c/o CT Corporation
St. Louis, MO 63105                        120 S. Central
                                           St. Louis, MO 63105

AMERISOURCEBERGEN DRUG                     EXPRESS SCRIPTS HOLDING
CORPORATION                                COMPANY
c/o CT Corporation                         c/o CSC - Lawyers Incorporating Service
120 S. Central                             221 Bolivar St.
St. Louis, MO 63105                        Jefferson City, MO 65101

EXPRESS SCRIPTS PHARMACY, INC.             EXPRESS SCRIPTS, INC.
c/o CSC - Lawyers Incorporating Service    c/o CSC - Lawyers Incorporating Service
221 Bolivar St.                            221 Bolivar St.
Jefferson City, MO 65101                   Jefferson City, MO 65101




                                          21
                                                                              SL 3173990.1
    Case: 1:19-op-45371-DAP Doc #: 1 Filed: 01/31/19 22 of 22. PageID #: 22



WAL-MART, INC.                              TARGET CORPORATION
c/o CT Corporation                          c/o CT Corporation
120 S. Central                              120 S. Central
St. Louis, MO 63105                         St. Louis, MO 63105

WALGREEN COMPANY                            CVS HEALTH CORPORATION
c/o The Prentice-Hall Corporation System    c/o Corporation Trust Center
221 Bolivar St.                             1209 Orange Street
Jefferson City, MO 65102                    Wilmington, DE 19801

CAREMARKPCSHEALTH, LLC                      CAREMARK RX, LLC
c/o CT Corporation System                   c/o The Corporation Trust Company
120 South Central Ave.                      1209 Orange Street
St. Louis, MO 63105                         Wilmington, DE 19801

MISSOURI CVS LLC                            CAREMARK, LLC
c/o CT Corporation System                   c/o CT Corporation System
120 South Central Ave.                      120 South Central
St. Louis, MO 63105                         St. Louis, MO 63105

MYLAN N.V.                                  MYLAN PHARMACEUTICALS INC.
c/o Corporation Service Company             c/o Corporation Service Company
600 N. 2nd St., Ste. 401                    600 N. 2nd St., Ste. 401
Harrisburg, PA 17101                        Harrisburg, PA 17101

INSYS PHARMA, INC., d/b/a INSYS             DEPOMED, INC.
THERAPEUTICS, INC.                          c/o Arthur J. Higgins
c/o CT Corporation                          7999 Gateway Blvd., Ste. 300
120 S. Central                              Newark, CA 94560
St. Louis, MO 63105

OPTUM, INC.                                 UNITED HEALTH GROUP
c/o CT Corporation System                   INCORPORA TED
120 South Central                           c/o The Corporation Trust Company
St. Louis, MO 63105                         1209 Orange Street
                                            Wilmington, DE 19801

OPTUMRX, INC.
c/o CT Corporation System
120 South Central
St. Louis, MO 63105

                                                     /s/ Gerald P. Greiman




                                           22
                                                                                SL 3173990.1
